NUMBER 13-18-00384-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


LANCE TAYLOR,                                                                  Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                     On appeal from the 28th District Court
                          of Nueces County, Texas.


                           ORDER OF ABATEMENT
                 Before Justices Hinojosa, Tijerina, and Silva
                              Order Per Curiam

        This cause is before the Court on appellant's eighth motion for extension of time

to file the brief. On August 7, 2019, December 19, 2019, December 3, 2020, and May 24,

2021, the Court abated the cause and remanded to the trial court, each time due to

appellant’s two previous court appointed counselors’ failure to timely file a brief. The case

was most recently reinstated on June 14, 2021, after current counsel was appointed by
the trial court to represent appellant in the matter. Appellant’s brief was then due, from

current counsel, on July 14, 2021. On October 29, 2021, we granted appellant’s seventh

motion for extension by order. In that Order, we instructed counsel, the Honorable

Diamond DeLeon to file the brief on or before December 13, 2021 and that further motions

for extension of time, absent exigent circumstances, will not be favorably entertained by

the Court.

       The motion now before us states the corrected reporter’s record, filed on March

18, 2019, is incomplete as it does not include pretrial conferences between February 20,

2016 and February 16, 2018. The Court looks with disfavor upon the delay caused by

counsel’s failure to address the missing portions of the record in her earlier motions.

       This matter is hereby abated, the motion carried, and the cause remanded to the

trial court for further proceedings to address any items missing from the clerk’s or

reporter’s record. Accordingly, pursuant to Texas Rule of Appellate Procedure 34.5(c)

and (d) and Texas Rule of Appellate Procedure 34.6(d), (e), and (f), the trial court is

directed to conduct a hearing to further determine:

       (1) if the pre-trial conferences held between February 20, 2016 and February 16,
           2018 are missing from the corrected reporter’s record, filed on March 18, 2019;

       (2) if any other portion of the trial court reporter’s or clerk’s record is missing;

       (3) if, without the appellant's fault, a significant portion of the record has been lost
           and/or destroyed;

       (4) if any lost and/or destroyed portions of the record are necessary to the appeal's
           resolution; and

       Furthermore, counsel is ordered to review the entire clerk’s and reporter’s

record and inform the trial court, at the ordered hearing, if any additional portions

                                               2
of the appellate record are missing.

       The trial court is directed to forward a record of the proceedings, including any

orders and findings, to this Court within thirty (30) days of the date of this order, or to

notify this Court within such period indicating a date by which the trial court can comply.



                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
21st day of December, 2021.




                                             3